DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on June 24, 2022 is entered.

	Claims 2, 3, 8-10, 13-24, 27, 29-32, 34-37, 39-43, 47-51, 56-60, 64-67, and 69-81 have been canceled.

	Claims 1, 4-7, 11, 12, 25, 26, 28, 33, 38, 44-46, 52-55, 61-63, 68, 82, and 83 are pending.

Claims 5, 25, 26, 28, and 33 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 21, 2022.

Claims 1, 4, 6, 7, 11, 12, 38, 44-46, 52-55, 61-63, 68, 82, and 83 are currently under consideration as they read on the elected invention of a modified human or humanized IgG1 and the following species of Fc variant:


    PNG
    media_image1.png
    140
    277
    media_image1.png
    Greyscale



3.	In view of applicant’s amendment, following rejection has been set forth.



4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 4, 6, 7, 11, 12, 38, 44-46, 52-55, 61-63, 68, 82, and 83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	The amended claims are drawn to a modified human or humanized IgG1 comprising an Fc region wherein 432 and 437 are each substituted with cysteine and wherein the modified human or humanized IgG1 has an increased half-life compared to the half-life of an IgG1 having the human wild-type Fc region.

The specification discloses that “[t]he present invention is based upon the inventors' identification of several mutations in 10the Fc region of a human IgG molecule that alter the binding affinity of the IgG constant domain or FcRn-binding fragment thereof, such an Fc region or hinge-Fc region, for FcRn at a particular pH (e.g., pH 6.0 and/or pH 7.4). Residues 432-437 of the CH3 domain of human IgG1, containing His 435 and referred to herein as the "His435 loop region," were targeted for mutation.” (see lines 9-14 in page 7).  In the Examples, the specification discloses that an Fc variant N3E-YTE harboring the YTE mutation in the Fc region (M252Y/S254T/T256E) was used as a starting point to generate additional phage libraries designed to enhance pH dependency yet maintaining increased pH6.0 binding (e.g. see 1st paragraph in page 98). The specification discloses certain structurally defined Fc variants.

	Applicant’s arguments have been fully considered but have not been found persuasive.
	
	Applicant asserts that the claims have been amended to recite position 432 and 437 are each substituted with cysteine. As such, applicant asserts the rejection should be withdrawn.

	This is not found persuasive for following reasons:

	There is insufficient written description in the specification as-filed of the claimed a modified human or humanized IgG1 comprising an Fc region wherein 432 and 437 are each substituted with cysteine and wherein the modified human or humanized IgG1 has an increased half-life or increased in vivo half-life, compared to the half-life of an IgG1 having the human wild-type Fc region. The specification appears to disclose that cysteine mutations in position 432 and 437 do not confer enhanced binding to FcRn (e.g. see page 108 of the specification as-filed or copy below):


    PNG
    media_image2.png
    111
    734
    media_image2.png
    Greyscale


While the specification discloses that the N3 clone containing an Fc variant without YTE mutations and positions 432-437 were mutated to L432C, H433S, N434W, H435, Y436L, and T437C (CSWHLC) shows KD at pH6.0 for human FcRn of 124 nM (increased binding affinity compared to wild type Fc) while KD at pH 7.0 of 2000 nm (not clear since binding to FcRn at pH 7.4 for wildtype is not determine in Table 1).  While the specification discloses that L432C and T437C stabilize the CH3 domain (e.g. see page 109 in the specification as-filed), there is insufficient written description support for a human IgG1 Fc variant comprising 432C and 437C for enhanced binding to FcRn and/or increased serum half life.  Also note that the elected species CSYHLC in positions 432-437 were not shown to have the function of increased half-life, increase binding affinity to FcRn at pH6.0 and 7.4 or increased pH dependence of binding affinity for FcRn as compared to the human wild-type Fc region. Thus, the specification has not discloses that L432C and T437C are the common attributes or features of the element possessed by the members of the genus of Fc variant as recited.
It does not appear based upon the limited disclosure of Fc variants having specific amino acid substitutions in specific positions alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of Fc variants.

	As such, applicant’s arguments have not been found persuasive.

6.	No claim is allowed.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644